United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                  June 26, 2006

                                                        Charles R. Fulbruge III
                                                                Clerk
                          No. 05-60224
                        Summary Calendar




ANGELINE SITHOLE; DAVIS CHILUNDO; TOTIWE
RUMBIDZAI CHILUNDO; DAVIES TADIWA CHILUNDO,

                                   Petitioners,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                   Respondent.




                      --------------------
               Petition for Review of an Order of
                the Board of Immigration Appeals
                         No. A96 276 090
                         No. A96 276 091
                         No. A96 276 092
                         No. A96 276 093
                      --------------------
Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

      Angeline Sithole, Davis Chilundo, Totiwe Chilundo and Davies

Chilundo, natives and citizens of Zimbabwe, petition for review of

an order to the Board of Immigration Appeals (“BIA”) affirming an

order of the immigrations judge (“IJ”) denying their consolidated

application for asylum and withholding of removal and for relief

under the Convention Against Torture (“CAT”).             Sithole, the lead

applicant, concedes that her asylum application was untimely but

contends that she has demonstrated changed circumstances that ma-

terially affect her eligibility for asylum.            We lack jurisdiction

to review this claim, which is therefore dismissed.              See 8 U.S.C.

§ 1158(a)(3); Zhu v. Ashcroft, 382 F.3d 521, 527 (5th Cir. 2005).

      In rejecting the applications, the BIA found that Sithole

lacked credibility.       This court generally reviews only the BIA’s

decision, not that of the IJ, except to the extent that the IJ’s

decision influenced the BIA.          Mikhael v. INS, 115 F.3d 299, 302

(5th Cir. 1997). Because the BIA summarily affirmed, without opin-

ion, the IJ’s decision is the final agency determination for judi-

cial review.     See 8 C.F.R. § 1003.1(a)(7)(iii).

      The IJ articulated cogent reasons, supported by substantial

evidence in the record, for rejecting Sithole’s testimony as in-



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.

                                       2
credible.   See Chun v. INS, 40 F.3d 76, 79 (5th Cir. 1994).        Absent

credible testimony by Sithole, substantial evidence supports the

IJ’s determination that she failed to establish that she was eligi-

ble for withholding of removal.        See id.   She also has failed to

show error in the IJ’s denial of relief under the CAT.          See Efe v.

Ashcroft, 293 F.3d 899, 907 (5th Cir. 2002).        Accordingly, the pe-

titions for review are denied.

     PETITIONS   DISMISSED   IN   PART    FOR    LACK   OF   JURISDICTION;

PETITIONS DENIED IN PART.




                                   3